             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

LUCILLE ANDERSON, SARA
ALAMI, GIANELLA CONTRERAS
CHAVEZ, DSCC, and DEMOCRATIC
PARTY OF GEORGIA, INC.,
                                                  CIVIL ACTION
       Plaintiffs,
                                                  FILE NO. 1:20-CV-03263-MLB
v.

BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State and Chair of the
Georgia State Election Board, et al.,

       Defendants.


      NOTICE OF FILING VOTING EQUIPMENT ALLOCATION
                       INFORMATION

      Pursuant to the Court’s Order [Doc. 125] directing Defendant Gwinnett

County to file information relating to voting equipment allocation by the

county ahead of the November 3, 2020 general election, including information

about how such allocations compare to those made for the June, 9, 2020

primary elections, Defendant Gwinnett County submits this Notice of Filing

along with the following attachments, which have already been provided to

counsel for the Plaintiffs via electronic mail:




                                        -1-
1. A Microsoft Excel spreadsheet containing the Gwinnett County

  voting equipment allocation for the November 2, 2020 general

  election, broken down by precinct, including the number of BMDs

  and poll pads (attached as Exhibit A);

2. A Microsoft Excel spreadsheet containing the Gwinnett County

  voting equipment allocation for the June 9, 2020 primary election,

  broken down by precinct, including the number of BMDs and poll

  pads (attached as Exhibit B); and

3. A PDF containing the number of active voters in Gwinnett County

  by precinct (attached as Exhibit C).

Respectfully submitted this 2nd day of October, 2020.

                             /s/ Bryan F. Jacoutot
                             Bryan P. Tyson
                             Georgia Bar No. 515411
                             btyson@taylorenglish.com
                             Bryan F. Jacoutot
                             Georgia Bar No. 668272
                             bjacoutot@taylorenglish.com
                             Loree Anne Paradise
                             Georgia Bar No. 382202
                             lparadise@taylorenglish.com

                             TAYLOR ENGLISH DUMA LLP
                             1600 Parkwood Circle, Suite 200
                             Atlanta, GA 30339
                             770.434.6868 (telephone)

                             Counsel for Defendants


                              -2-
                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing NOTICE OF FILING VOTING EQUIPMENT ALLOCATION

INFORMATION has been prepared in Century Schoolbook 13-point, a font

and type selection approved by the Court in L.R. 5.1(B).

                                    /s/ Bryan F. Jacoutot
                                    Bryan F. Jacoutot




                                     -3-
